DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to an apparatus, classified in A61B 1/0014.
II. Claims 17-20, drawn to a method, classified in A61F 11/004.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used in an angioplasty procedure, wherein the balloon dilates a blocked artery, or a procedure for accessing the fallopian tube.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Timothy Czaja on April 23, 2021, a provisional election was made with traverse to prosecute the invention of Invention I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower et al (US 2008/0103361).
As to claim 1 Makower disclose a device for use in dilating an Eustachian tube, the device comprising: 
an inner member comprising an elongated tubular body (inner tube of shaft 1902, Figs.19-19C, [0205], specifically shown in Figs 19B,C as surrounding lumen 1904) and a lumen (guidewire lumen 1904, Figs.19,19B,19C, [0205]) fluidly open at a distal end and a proximal end (only shown in Fig.19 as being open at the distal end, proximal end would inherently have to be open to receive a guidewire), the inner member having a distal portion terminating at the distal end (Figs.19,19A), a proximal portion terminating at the proximal end (not shown but inherent), 
an inflation fluid supply tube (outer tube of shaft 1902, Fig.19-19C, [0205], specifically shown as an outer tube surrounding the inner tube in Fig.19B) fixedly disposed around the central portion of the inner member (as shown in Fig.19B) and including an inflation lumen (balloon inflation lumen 1918, Fig.19B, [0205]), the inflation fluid supply tube having a first end (distal end of outer tube that terminates at proximal end of the balloon, shown by the difference between Figs.19B and 19C, with respect to Fig.19A), a second end opposite the first end (proximal end of outer tube not shown but inherent), and wherein the distal portion of the inner member extends distally beyond the first end (distal end of the inner tube extends distally beyond the balloon, Fig.19, and thus distally beyond the first end of the outer tube); 
a balloon (balloon 1906, Figs.19,19A, [0205]) having a distal side opposite a proximal side (as shown in Fig.19A), wherein the distal side is coupled to the inner member adjacent the distal end of the inner member and the proximal side of the balloon is in fluid communication with the inflation lumen (note that the inner tube of shaft 1902 extends through the balloon to couple to the distal side of the balloon, Fig.19A,19C, and the inflation lumen 1918 couples with the proximal side of the balloon); and 
a coupler (any of clips 656, 676, 686, 6030 shown in Figs.6D,6F,6G,6J) configured to selectively couple the inflation fluid supply tube to an endoscope (attachment of the guide catheter 650 to endoscope 628 described for example in paragraph [0165] with respect to clips 656), wherein the coupler is configured to engage against an exterior surface of the inflation fluid supply tube and be disposable between the first end and the opening of the inflation fluid supply tube (any of the clips mentioned above engage the exterior surface of the guide catheter and are 
Makower does not show the proximal end of the catheter device 1900 in Figs.19-19C and thus fails to teach an opening disposed between the first end and the second end of the inflation supply tube, wherein the proximal portion of the inner member extends through the opening and the opening is fluidly sealed against an exterior surface of the inner member.  However, Makower contemplates a proximal end configuration for an inner/outer tube arrangement for a guide catheter in Figures 25 and 27H.  In Fig.25 for example, Makower discloses that the outer tube (2506) includes a first end (near 2512) and a second end (2514), and that the proximal portion of the inner tube (2502) extends through an opening between the first and second ends.  Although Makower doesn’t explicitly state it, one of ordinary skill in the art would recognize that the opening in the outer tube (2506) through which the inner tube (2502) extends would be fluidly sealed since fluid injected into the lumen (2510) formed between the inner and outer tubes is intended to proceed distally and a sealed opening would prevent leakage of the fluid in the proximal direction.  Figure 27 show a substantially similar configuration in which the outer tube lumen is intended for balloon inflation and the inner tube lumen can accommodate a guide wire.  In either case, Makower contemplates a suitable proximal end configuration for an inner/outer tube arrangement that supplies fluid through the outer tube lumen. Since Makower fails to show any particular proximal end configuration for the embodiment of Figs.19-19C, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have use of any know and suitable proximal end configuration 
As to claim 2, the coupler is configured to frictionally engage with an outer surface of an endoscope sheath disposed along the endoscope (any of the clips 656, 676, 686, 6030 mentioned above are configured to physically contact and hold the outer surface of the endoscope).
As to claim 3, the inner member and the inflation fluid supply tube are each formed of a malleable material (Makower discloses that the elongate shaft 1902, which is formed of the inner and outer tubes, can be formed of metals e.g. stainless steel, titanium, Nickel-titanium alloy (e.g., Nitinol), etc.; polymers e.g. Nylon, Pebax, PEEK, polyethylene, etc. ([0205]), which Makower recognized covers materials that are malleable (see paragraph [0159]).
	As to claim 4, the proximal end of the inner member is disposed exterior of the inflation fluid supply tube (as shown in both Figs.25 and 27H, the proximal end of the inner member extends proximally out of the outer tube).
	As to claim 5, the coupler longitudinally fixes the inflation fluid supply tube to the endoscope (as shown in Figs.6C-6G for example).
	As to claim 6, the device includes at least two of the couplers spaced from one another along a length of the inflation fluid supply tube (as shown in Fig.6D).
As to claim 7, Makower discloses a dilation treatment system for use in dilating an Eustachian tube of a patient the system comprising: 
a dilation treatment device comprising: 
an inner member comprising an elongated tubular body (inner tube of shaft 1902, Figs.19-19C, [0205], specifically shown in Figs 19B,C as surrounding lumen 1904) and a lumen 
an inflation fluid supply tube (outer tube of shaft 1902, Fig.19-19C, [0205], specifically shown as an outer tube surrounding the inner tube in Fig.19B) fixedly disposed around the central portion of the inner member (as shown in Fig.19B), the inflation fluid supply tube defining a first end (distal end), a second end (proximal end), and an inflation lumen (inflation lumen 1918, [0205]) extending between the first end and the second end, the distal end of the inner member extended distally of the first end (distal end of the inner tube extends distally beyond the balloon, Fig.19, and thus distally beyond the first end of the outer tube, which terminates at the proximal end of the balloon 1906), 
a balloon (balloon 1906, Figs.19,19A, [0205]) mounted to a distal portion of the inner member (Fig.19A,19C) and fluidly coupled to the inflation lumen ([0205]); 
an endoscope (e.g. endoscope 628, Fig.6C; endoscope 6036, Fig.6K; endoscope EN, Fig.14A) including an endoscopic insertion unit (shaft of endoscope) defining a viewing end (distal viewing end of endoscope); and 
a coupler (any of clips 656, 676, 686, 6030 shown in Figs.6D,6F,6G,6J) configured to selectively couple the endoscopic insertion unit to the dilation treatment device with the endoscopic insertion unit extending parallel and longitudinally fixed relative to the inflation fluid supply tube (e.g. [0165], Figs.6E, 6K), wherein the viewing end is disposed alongside a distal section of the inflation fluid supply tube (e.g. Fig.6K), wherein the coupler is disposed between the first end and the opening of the inflation fluid supply tube (e.g. Figs.6C-6G).  It is noted that Makower states that “The guide catheters disclosed herein…may further comprise mechanisms 
Makower does not show the proximal end of the catheter device 1900 in Figs.19-19C and thus fails to teach the proximal end of the inner member extended through an opening of the inflation fluid supply tube.  However, Makower contemplates a proximal end configuration for an inner/outer tube arrangement for a guide catheter in Figures 25 and 27H.  In Fig.25 for example, Makower discloses that the outer tube (2506) includes a first end (near 2512) and a second end (2514), and that the proximal portion of the inner tube (2502) extends through an opening between the first and second ends.  Figure 27 show a substantially similar configuration in which the outer tube lumen is intended for balloon inflation and the inner tube lumen can accommodate a guide wire.  In either case, Makower contemplates a suitable proximal end configuration for an inner/outer tube arrangement that supplies fluid through the outer tube lumen. Since Makower fails to show any particular proximal end configuration for the embodiment of Figs.19-19C, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have use of any know and suitable proximal end configuration contemplated by Makower in other guide catheter embodiments to provide the predicable result of allowing the outer inflation lumen to deliver fluid to the balloon while providing an inner tube lumen to accommodate instruments.
As to claim 8, at least for the embodiment of Figs.19-19C, Makower shows a catheter with a straight distal end and fails to show the distal portion of the inner member extends transversely away from the viewing end.  However, Makower teaches that the distal end of the catheter can be straight (see Fig.14A,19) or have a curved or bent distal region ([0194], see Fig.14C or 6E for example).  Makower teaches that such bent or curved distal region allows 
As to claim 9, the endoscopic insertion unit includes a sheath (exterior surface of the endoscope shaft) disposed on an insertion body (internal components such as imaging and illumination assemblies) and further wherein the inner member and the endoscopic insertion unit are selectively coupled in parallel along an insertion length of the sheath (as shown in Figs.6C, 6L, 14A, etc.).
As to claims 10 and 11, the viewing end is proximal the balloon and the balloon is disposed distal the viewing end (Makower teaches that when the endoscope is coupled to the guide catheter, the viewing end can be proximal the balloon, making the balloon disposed distal to the viewing end, see relative positioning of balloon 1403 and distal end of endoscope EN in Fig 14A for example).
As to claim 12, the inflation fluid supply tube is configured to maintain a pre-determined length during pressurization of the balloon (the shaft 1902 can be made of materials such as metals, [0205], and thus would not change length during pressurization of the balloon).
As to claim 13, the coupler frictionally engages the endoscopic insertion unit and the inflation fluid supply tube (any of the clips 656, 676, 686, 6030 mentioned above are configured to physically contact and hold the outer surface of the endoscope).
	As to claim 14, the coupler fixedly maintains the inflation fluid supply tube relative to the endoscopic insertion unit (clips hold the endoscope in position, [0165]).

	As to claim 16, the endoscopic insertion unit includes an insertion body (internal components such a imaging and illumination assemblies) disposed within a sheath (external surface of the shaft), and further wherein the coupler is disposed around a circumference of the sheath and of the inflation fluid supply tube (as shown in Figs.6C,6F,6J,14A,etc).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20070167682 A1	Goldfarb; Eric et al.—see disposition of endoscope 30 next to balloon catheter (Figs.12A,12B)
US 20200406014 A1	Sudhoff; Holger—see balloon catheter design (Fig.1)
US 20160287851 A1	Ha; Hung V. et al.—see disposition of endoscope 464 next to balloon catheter (Fig.21D)
US 20150196735 A1	Olig; Chris P. et al. --see disposition of endoscope next to balloon catheter (Fig.6).
US 20060106361 A1	Muni; Ketan P. et al.—see balloon catheter design (Fig.2E).
US 20150209055 A1	Chang; John Y. et al.—see teaching for use of coaxial lumens (Fig.7B) as alternative for adjacent lumens (Fig.7A), [0183].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795